Citation Nr: 1611862	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-40 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood.  

2.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine with L5 spondylolysis, rated 40 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity (RLE).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from January 1975 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which confirmed and continued a 40 percent rating for the service-connected low back disorder and granted service connection for an adjustment disorder with mixed anxiety and depressed mood which was assigned an initial 30 percent disability rating and granted service connection for RLE sciatica which was assigned an initial 10 percent rating, all from September 14, 2009 (date of receipt of claim).  Subsequently, an August 2010 rating decision granted an increase for the service-connected psychiatric disorder to 50 percent retroactively to September 14, 2009.  

Historically, the Veteran appealed an April 1997 rating decision which confirmed and continued a 10 percent rating for the service-connected low back disorder.  Following his testimony before a Veterans Law Judge (VLJ) of the Board in May 1999 an October 2001 rating decision increased that rating to 40 percent from December 16, 1996.  Thereafter, in correspondence dated October 25, 2011, the Veteran expressed his satisfaction with that award and, by this, withdrew his appeal.  

The Veteran's service-connected disabilities are: migraine headaches, rated 50 percent; an adjustment disorder with mixed anxiety and depressed mood, rated 50 percent; lumbar DDD with L5 spondylolysis, rated 40 percent; sciatica of the left lower extremity (LLE), rated 20 percent; RLE sciatica, rated 10 percent.  With a bilateral factor of 2.8 percent, there is a combined disability rating of 90 percent.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009) (claims for higher evaluations also include a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) when the appellant claims an inability work or there is cogent evidence of unemployability due to service connected disabilities).  

Also, a claim for TDIU was received on November 7, 2012, and an August 2014 rating decision denied the TDIU claim.  After a November 2014 Notice of Disagreement (NOD), a Statement of the Case (SOC) was issued in May 2015.  However, it appears that the Veteran continues to be gainfully employed and (apparently for this reason) the appeal of the TDIU denial was never perfected by the filing of a Substantive Appeal, VA Form 9 or equivalent.  Accordingly, that matter is not now before the Board and the holding in Rice, Id., is not applicable to the current appeal.  See Rice, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  

By RO letter of January 29, 2015, the Veteran was informed that as to the attorney that the Veteran had chosen to represent him, VA had cancelled the authority of that attorney to represent VA claimants.  The Veteran was requested to advise the RO whether he wanted another representative, either an attorney or a Veterans Service Organization (VSO).  

On May 18, 2015, the Veteran attended an Informal Hearing Conference with a Decision Review Officer (DRO) of the RO.  The report of that conference states that the Veteran would be scheduled for additional examinations with respect to his service-connected psychiatric disorder and his service-connected sciatica.  

The Veteran testified before the undersigned VLJ at a videoconference in January 2016 and of which a transcript is of record.  At the hearing it was noted that the Veteran was representing himself.  


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorder is manifested by sleep disturbance, irritability, as well as some social withdrawal but it is not manifested by homicidal or suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; significantly impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

2.  The Veteran has limited thoracolumbar spinal motion but had never had bed rest prescribed by a physician, does not have any ankylosis, and has not had more than mild radiculopathy in the right leg.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, and Diagnostic Code 9411 (2015).  

2.  The criteria for a rating for DDD of the lumbar spine with L5 spondylolysis in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for RLE sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By letter September 2009 as to the claims for service connection for psychiatric disability and for sciatic, as well as the claim for an increased rating of the service-connected low back disorder, the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

As to the duty to assist, in December 2009 a complete copy of the Veteran's claim file was provided to the attorney that represented him at that time.  In September 2013 up-dated records in the Veteran's claim file were forwarded to his then attorney.  However, the Veteran is no longer represented by that attorney.  Of record are the Veteran's service treatment records (STRs), private clinical records, VA treatment records, and reports of numerous VA examinations relative to the disabilities herein on appeal.  

The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

In September 2009 the Veteran was afforded private psychological evaluations by Fairfield Psychological Evaluations and Assessments to determine if his psychiatric symptomatology was related to service.  He had been employed with the same employer since 2002 in an insurance Claims Department.  At an interview he was neatly groomed but appeared very tense, with a somewhat worried or anxious facial expression.  His speech was clear and his communication was not impeded in any way.  He presented his thought in an understandable and relevant manner.  His train of thought was without disturbance of logic.  There was no evidence of unusual ideation in his speech.  He reported always feeling frustrated.  He appeared to be irritated and there was little variation in his affect.  As to anxiety on the clinical assessment of depression he scored in the range of a mild clinical risk.  He had low self-esteem and lacked joy in his life.  He denied suicidal and homicidal ideation.  There were no obvious indications of psychotic distortions, including no ideas of reference, hallucination, faulty perceptions or misinterpretations of consensual reality.  He scored in the range of normal cognitive function.  He was alert, responsive and well oriented except that he was off by one day in naming the date.  He had some difficulty with attention and calculation.  His judgment was intact.  He was able to manage his own self-care in most areas of daily living.  As to his physical condition, the Veteran reported that he had to climb a ladder in his job and after doing so 2 or 3 times he had pain.  He complained of painful back motion and being worn out after 20 minutes of driving.  He related not having friends with whom he could talk but was involved in his community.  His Global Assessment of Functioning (GAF) score was 55, which was reported to indicate serious impairment in social and occupational functioning.  

On VA peripheral nerve examination on October 13, 2009, the claim file was reviewed.  The Veteran related that back pain, tingling, and numbness went down the right leg to the web space between the 1st and 2nd toes and occurred about 3 times weekly and could last through the day into the night.  He reported that this condition had progressively worsened despite taking medication.  He tended to avoid activities that caused his pain, e.g., prolonged sitting and standing.  On examination knee and ankle reflexes were 1+, bilaterally, and there was no muscle atrophy, abnormal muscle tone, tremors or abnormal movements.  No joint was affected by this condition and his gait and balance were normal.  He had lost 2 weeks of work due to his back and right leg pain in the last 12 months at his job as a claims adjustor which he had had for 10 to 20 years.  The impact on occupational activities was decreased mobility and strength, as well as pain.  

On VA spinal examination on October 13, 2009, the claim file was reviewed.  The Veteran reported having continued back pain despite having tried facet blocks and narcotic medications.  He could not take narcotics and still work.  Aside from medication he used a TENS unit.  He had no history of urinary or bowel symptoms.  He had a history of fatigue, stiffness, weakness, spasms, pain, and decreased motion.  He had sciatica down the right leg 3 times weekly and most commonly when driving or with standing or sitting.  These, and bending, also caused flare-ups during which he had to stop whatever he was doing.  He could only walk 1/4 of a mile.  

On examination the Veteran had a rigid posture with tenderness of the paraspinous muscles of the low back, bilaterally.  His gait was normal and there was no abnormal spinal curvature, although there was lumbar flattening.  There was no thoracolumbar ankylosis.  There was no spasm, atrophy or weakness but there was guarding, pain and tenderness but not severe enough to cause an abnormal gait or abnormal spinal contour.  Strength in the RLE was 4/5 and sensations were normal.  Knee and ankle reflexes were 1+, bilaterally.  Thoracolumbar flexion was to 40 degrees and to 30 degrees after repetitive motion.  Extension was 15 degrees and to 10 degrees after repetition.  Left lateral flexion was to 10 degrees and to 5 degrees after repetition.  Right lateral flexion was to 10 degrees, and to 5 degrees after repetition.  Left and right rotation were to 10 degrees before and after repetition.  Lasegue's sign was positive on the right.  X-rays revealed bilateral L5 spondylolysis and degenerative changes could not be excluded.  The diagnosis was lumbar DDD and bilateral L5 spondylolysis.  It was noted that he related being able to drive for only about 20 minutes without having to stop and did not often climb ladders.  

On VA psychiatric examination on October 20, 2009, the claim file was reviewed.  The Veteran reported having resigned from some local organizations but he still enjoyed socializing with others despite being limited by pain.  He had no history of suicide attempts, violence or assaultiveness.  He had reduced recreational activity and social activities due to pain.  He worried about how his physical condition impaired his job performance.  He was less tolerant of stress and easily irritated.  He reported that he was less able to deal with the hassles of daily living.  

On examination the Veteran was neatly groomed and appropriately dressed.  He was tense and restless.  His speech was spontaneous, clear, and coherent.  He was cooperative and friendly.  His affect was appropriate and his mood was anxious, agitated, fearful, and dysphoric.  He could perform serial 7s and could spell a word forwards and backwards.  He was fully oriented.  His thought processes and thought content were unremarkable.  He had no delusions.  He had insight and judgment.  He complained of having sleep impairment.  He had no hallucinations or inappropriate behavior.  He did not have any true obsessive thinking but he did ruminate about things.  He did not have panic attacks or homicidal or suicidal thoughts.  His impulse control was fair.  He could maintain minimum personal hygiene and had no problems with activities of daily living.  His recent, immediate, and remote memory were normal.  He had no cognitive deficits.  As to his job he made up time lost due to pain by working nights and weekends.  He could work independently.  He was concerned about loss of productivity secondary to pain.  His GAF score was 61.  It was reported that he had mild to moderate symptoms and impairment in functioning due to anxiety and depression associated with chronic pain.  He did not have total occupational and social impairment.  The examiner stated that the Veteran's mental condition was not impacting the Veteran's work.  He was anxious and dysphoric over his pain and associated functional limitations for recreation and work.  His mood negatively impacted his family.  He had previously responded favorable to psychologically based relaxation techniques, including biofeedback and progressive relaxation.  He would likely respond favorably to some refresher training and he verbalized motivation for treatment.  

A report of Psychological Assessment on May 21, 2010 by W. C., Ph.D. shows that the Veteran had been married for 36 years and he described his marriage as healthy.  His wife became easily frustrated with his frequent irritability.  He had a limited support group.  He had a Bachelor of Arts Degree in Political Science and a Master's Degree in Public Administration.  He had difficulty handling the stresses of his work because his physical pain had increased causing him to take more time to complete work assignments.  He had no problems appropriately interacting with supervisors and co-workers.  He complained of constant neck pain, as well as low back pain which radiated into both legs.  He rated his pain as 4 or 5 on a scale of 10, occasionally peaking at 7 to 8.  He reported having limited back motion and had tried multiple treatment modalities.  He had anxiety and depression.  He had symptoms of hypervigilance, e.g., motor tension, restlessness, and feeling keyed up.  He also reported being fatigued and irritable as well as having trouble concentrating and falling, as well as staying, asleep.  He had an angry mood and loss of interest in pleasure of past hobbies.  He could be extremely argumentative.  He reported psychomotor retardation characterized by being slowed down and having difficulty concentrating and thinking clearly.  He avoided others due to pain and fatigue.  It was reported that his symptoms of anxiety, depression, and chronic pain caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He denied having been admitted for psychiatric hospitalization or receiving outpatient psychological or psychiatric treatment.  He denied symptoms of mania, psychosis or substance abuse.  

On examination the Veteran was alert, fully oriented and generally cooperative.  He had good grooming and hygiene.  His expressions and mannerisms were appropriate.  His anxiety level was appropriate and psychomotor activity was within normal limits.  He was in noticeable pain when sitting, walking, or standing.  On two occasions he stood to stretch to reduce pain.  He described his mood as positive but easily irritated.  His affect appeared constricted.  He frequently spoke of his pain and physical limitations and how they had negatively affected his relationships and ability to work.  His speech was relevant. His thought processes were spontaneous, logical, and coherent.  There was no evidence of any disturbance in form or content of thought.  He denied hallucinations and no delusions were observed.  His mode of thinking appeared fluid and he was able to see abstract relationships and discriminate fundamental from superficial relationships.  He was fully oriented and there was no impairment of his memory.  As to concentration, he performed serial 7s well.  He walked with a slight limp and frequently shifted in his seat to reduce pain.  He appeared to be able to manage his own self-care in all major areas of daily living.  He denied any balance problems.  He denied suicidal and homicidal ideations and past attempts.  Insight and judgment were satisfactory.  He had no difficulty understanding verbal instructions as to testing.  Testing indicated concerns about somatic functioning and impairment from somatic symptoms.  His profile suggested significant potential for social detachment and discomfort in close relationships, and the possibility of a quick temper.  Other testing revealed a severe level of depression and a moderate level of anxiety.  His GAF score was 42.  

On VA psychiatric examination on July 22, 2010, the Veteran's claim file was reviewed.  He had not been involved in individual or group psychotherapy.  He worried constantly about his job security.  His back problems required that he allow for extra time to travel in his job.  Driving and climbing ladders had been aggravating his back pain more and more.  He felt irritated and angry all the time due to this.  He denied being depressed and conveyed some irritation about people disagreeing with him about this.  He avoided spending time with friends because they would bring up the subject of depression.  He also avoided people because they tended to espouse political opinions at odds with his own.  He was irritated with his wife.  He described his back pain as typically moderate to severe with exacerbations being severe at times.  He lived with his wife and got along well with his sons.  He helped his father-in-law and was the peacemaker in his family.  He reported limiting his social involvement due to his pain and chronic irritability.  He enjoyed being with his grandchildren but such interactions sometimes aggravated his pain.  

On mental status examination the Veteran was neatly dressed and well groomed.  He was fully oriented.  Initially, he was irritable and guarded but became relaxed.  His affect was constricted.  His mood was irritable and depressed, with occasional self-deprecating humorous remarks.  He had no problems with thinking or communication and his answers were goal directed.  There was no evident thought disorder.  His attention was good and there were no delusions or hallucinations.  His judgment was good and he had partial insight but was resistant to being seen as depressed and to treatment.  He averaged about 4 hours of uninterrupted sleep nightly.  There was no inappropriate behavior.  He was capable of abstract thought.  There were no obsessive or ritualistic behaviors.  He had no panic attacks or homicidal or suicidal ideation.  His memory was intact.  He reported being constantly worried about his job performance which caused moderate to severe discomfort.  Despite his objection to being labeled as depressed he reported decreased interest, indecision, and irritability.  His mental disorder interfered primarily with family and social functioning.  His GAF score was 55.  

On VA neurology examination on March 2, 2011, it was opined that the Veteran's migraine headaches were as likely as not due to his service-connected psychiatric disorder.  

Private clinical records of the Monongalia General Hospital reflect treatment from 2003 to 2009 for disabilities not herein relevant.  Records from the Fairmont General Hospital from 1995 to 2007 also reflect treatment for physical disabilities unrelated to the Veteran's thoracolumbar spine and sciatica, but do note that in 1993 he had complaints of knee pain and there was an assessment of acute arthritis, possibly septic, and that a knee was aspirated of fluid.  

On VA examination on September 16, 2014, for evaluation of headaches, the Veteran reported that he had to travel extensively by car in his work and that when he had back pain his headaches were worse.  A 3 hour trip would take him over 4 hours to complete because he had to stop and get out due to his back, and if he did not or if he was stuck sitting for a long time his back became very bad and he got headaches.  

On VA peripheral nerve examination on June 18, 2015, the Veteran's claim file was reviewed.  The Veteran reported that his bilateral sciatica was becoming quite debilitating and inhibited his daily actions, especially at work.  He complained of moderate constant pain in his legs which might at times be excruciating.  He also complained of severe numbness and paresthesias or dysesthesias in both legs.  

On examination strength in the knees on extension was full at 5/5 and was full in each ankle on plantar and dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes (DTRs) was normal at 2+ in each knee and each ankle.  Sensory examination was normal, bilaterally, in the L3-4 as well as the L4-L5-S1 nerve distributions but decreased in the right leg in the L5 nerve distribution.  There were no trophic changes.  His gait was antalgic due to sciatica.  The assessment was mild right incomplete paralysis of the right sciatic nerve.  The external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal) internal popliteal (tibial), and anterior crural (femoral) nerves were normal.  The Veteran did not use any assistive device as a normal mode of locomotion.  It was noted that an EMG scheduled in July 2015 had not been done due to the Veteran's having an episode of syncope and could not do the test because it was painful.  It was indicated that the test could be rescheduled after his pain was better controlled.  It was stated that the sciatica impacted his ability to work because he had difficulty with prolonged standing and sitting.  

VA outpatient treatment (VAOPT) records show that in April 2011 the Veteran's motor strengths were strong and equal, bilaterally.  

On VA psychiatric examination on July 13, 2015, the Veteran's claim file and electronic records were reviewed.  The Veteran had close family relations through children's younger years and continuing until the present.  He had no significant marital discord.  He described himself as being happy in these relationships. He had enjoyed rafting and camping with family for years but not much in last 12 years secondary to pain.  He had resigned as head of Habitat for Humanity due to his limited tolerance for sitting during board meetings.  He had also ceased political activities and was no longer involved with scouting secondary to back pain. He still enjoyed socializing with others despite pain but he was limited by pain.  He had decreased leisure secondary to pain and not due to his mood.  He was still doing some things with friends and going to the family farm.  He reported having decreased activity secondary to pain and reported that he could not do things he wanted to do.  He was frustrated with the physical limitations and need to modify his activity.  He was still doing modified activities with family and friends.  Reported missing intensive recreational activity and feeling best laying in recliner with medications. 

On mental status examination the Veteran was neatly groomed and appropriately dressed.  He was restless and tense, sometimes shifting his position.  His speech was clear and coherent.  He was cooperative.  His affect was appropriate.  His mood was anxious, agitated, fearful, and dysphoric.  His attention was intact and he could perform serial 7s as well as spell the word "earth" forwards and backwards.  He was fully oriented and his thought processes and content were unremarkable.  He had no delusions.  As to judgment, he understood the outcome of behavior.  He had sleep impairment, awakening and having difficulty returning to sleep.  He had no hallucinations or inappropriate behavior.  He had no true obsessive thinking but ruminated about things.  He had no panic attacks or homicidal or suicidal thoughts.  His impulse control was fair.  He had good insight into his short temper.  His memory was normal.  He had no problem with the activities of daily living.  His GAF score was 61.  It was reported that he had mild to moderate symptoms and impairment in functioning.  

Law and Regulations

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders a psychiatric disorder warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Rather, consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id. 

In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  Thus, the impact of all psychiatric symptoms must be determine as to the level of severity those symptoms cause both socially and occupationally, as opposed to limiting consideration to those symptoms listed under that specific rating.  

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  


Adjustment disorder with mixed anxiety and depressed mood

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM-IV, for rating purposes) and see Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  ).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

The criteria for the next higher rating, 70 percent, have not been met because there is no showing of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, or mood, due to such symptoms such as obsessional rituals which interfere with routine activities.  This is true despite the clinical evidence that the Veteran continues to have impaired sleep and irritability.  While he has reported, in essence, having had diminished social interaction with others, he continues to work full-time, although he ceased volunteer work due primarily to his service-connected back disorder.  He is somewhat socially isolated but there is no significant evidence impairment in his relationships with his family.  Further, there is no impairment in his speech or orientation, or any neglect of his hygiene or appearance.  

Also, there is no impairment in the Veteran's activities of daily living due to his psychiatric disorder and, in fact, he does not pose a danger to himself or others.  The Board is cognizant that the Veteran's GAF score of 42 is suggestive of serious impairment.  However, as noted, it is not the sole factor for assigning a disability rating and, in this case, the score of 42 is not consistent with the remainder of the evidentiary record which simply does not corroborate that the Veteran's psychiatric disorder is of such severity.  Rather, most of his GAF scores ranged from 55 to 61.  

A review of the VA examinations and VA treatment records show that the Veteran's psychiatric disorder has not been not productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

Mental status examinations show no evidence of suicidal ideation or neglect of personal appearance and hygiene.  Also, there is no evidence that his speech was intermittently illogical, obscure, or irrelevant.  There is no evidence of true obsessional rituals, as opposed to ruminations, that interfere with routine activities.  There is also no evidence of near-continuous panic affecting the ability to function independently, appropriately, and effectively.  While he has sleep disturbance and worries about his job performance, he has managed to keep his psychiatric impairment unknown to his employer and co-workers.  Also, his family life continues to be stable, and by his own admission he serves as the peacemaker in his family.  

Although the Veteran is reluctant to admit that he has depression, the evidence shows that he does.  However, the preponderance of the competent and credible objective evidence shows that the Veteran does not have such near-continuous depression as to affect his ability to function independently, appropriately, and effectively.  Turning to impaired impulse control (such as unprovoked irritability with periods of violence), he is irritable but his impulses are otherwise fairly well controlled.  There is no evidence of any spatial disorientation, and the Veteran's memory and thought processes are unaffected.  

The majority of the GAF scores and the findings on repeated psychiatric examinations demonstrate that the Veteran does not have such impairment as to rise to the level of that which is compensated by a 70 percent schedular rating.  Despite the appellant's social isolation, the preponderance of the evidence is against finding that the Veteran had difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships, especially in light of the other GAF scores, his work history, and his relationships with his family members.

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected psychiatric disorder that would support a finding that the criteria for a 70 percent rating was more nearly approximated at any time during the appeal.  

The Board notes that anxiety, chronic sleep impairment, and mild memory loss are examples of the criteria for a 30 percent disability rating and that difficulty in understanding complex commands and impairment of short- and long-term memory (e.g., retention of only highly learned material and forgetting to complete tasks) are examples of the criteria for a 50 percent disability rating. Therefore, the symptoms of sleep disturbance, chronic anxiety, and impaired concentration are examples of criteria for 30 and 50 percent disability ratings.

Thus, the evidence as a whole is not indicative of impairment which warrants a 70 percent disability rating.  For the above-stated reasons, the Board finds that the Veteran's psychiatric disability picture has, during this appeal, more nearly approximated the criteria for a 50 percent rating rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it logically follows that the criteria for a higher rating of 100 percent likewise are not met.

Accordingly, after considering the doctrine of reasonable doubt the Board finds that the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Lumbar DDD with L5 Spondylolysis and RLE sciatica

Although the appellant's neurological symptoms are rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the issue of entitlement to a total disability rating based on individual unemployability is "part of a claim for increased compensation"); see also Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 225 (2001), Evans v. West, 12 Vet. App. 396, 399 (1999), and Holland v. Gober, 10 Vet. App. 433, 436 (1997) (all dealing with appeals of downstream issues following an initial award of benefits).  

For a rating in excess of the 40 percent rating the Veteran must have either IVDS with incapacitating episodes lasting at least 6 weeks in the past 12 months, to warrant a 60 percent rating.  However, more than his verbal assurance of this is required.  Rather, there must be bed rest prescribed by a physician.  Here, there is no evidence that the Veteran has ever been prescribed bed rest by a physician.  

Alternatively, a higher rating could be assigned under the General Rating Formula for Diseases of the Spine, or by assignment of higher ratings for the orthopedic and neurologic components.  Under the General Rating Formula for Diseases of the Spine, (which assigns a rating for orthopedic component of spinal disability) a 50 percent rating could be assigned if there was unfavorable ankylosis of the entire thoracolumbar spine.  A review of the entire evidentiary record makes is indisputable that the Veteran does retain some thoracolumbar motion and, so, this precludes finding that he had any thoracolumbar ankylosis.  

Thus, there remains only the neurologic component, i.e., the signs, symptom, and impairment due to radicular symptoms in the Veteran's RLE.  The rating assigned is for impairment of the sciatic nerve of the right leg.  There is no evidence of impairment of any other peripheral nerve in the RLE.  

In the right lower extremity the Veteran's sciatic nerve is shown by the preponderance of the evidence to be primarily sensory in nature with little, if any, motor impairment and virtually no organic or trophic changes.  Thus, the level of impairment is mild incomplete paralysis for which no more than the current 10 percent rating may be assigned.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that an evaluation for the Veteran's lumbar spine disability in excess of 40 percent and that an evaluation in excess of 10 percent for RLE sciatica is warranted at any time.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

In Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disorder and disorders of the thoracolumbar spine and the RLE sciatica with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated.  In this regard, the Veteran's disability rating contemplates his occupational and social impairment caused by his psychiatric symptomatology, as enumerated above.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected psychiatric disorder and the symptoms shown are not exceptional or unusual for this service-connected disability.  

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

Similarly, as to psychiatric disability, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

With respect to the Veteran's service connection low back disability and RLE sciatica, it must be noted that while the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  

The appellant has not identified relevant symptomatology that is not contemplated by the rating criteria.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.   

The statements or findings of impaired function, such as severely restricting his ability driving, walking, lifting, and sitting pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  As a result of his service-connected disabilities, the Veteran has experienced pain, painful motion, limitation of motion, and an antalgic gait due to his low back and RLE sciatic disorder.  All of these types of symptoms are contemplated by the rating criteria.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

Moreover, as to each of the service-connected disabilities at issue, higher schedular ratings are possible; particularly if the Veteran in the future actually develops ankylosis of the lumbar spine or has incapacitating episodes of a specified duration, or develops greater neurological impairment from his RLE sciatica, or develops more disabling psychiatric symptomatology.  

The Board finds that none of the signs or symptoms of the disabilities at issue shown in the record rendered the schedular criteria inadequate.  In addition, the Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected disabilities.  Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" was not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board acknowledges that the service-connected disabilities results in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disabilities have interfered with employment beyond what is contemplated by the rating criteria.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria for the low back disorder and RLE sciatica are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

As to physiological, including musculoskeletal and neurological, disorders the Schedule for Rating Disabilities contains addition provisions which may apply when and if applicable.  Specifically, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations."). 

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An initial rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood is denied.  

An increased rating for DDD of the lumbar spine with L5 spondylolysis, rated 40 percent disabling, is denied. 

An initial rating in excess of 10 percent for RLE sciatica is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


